Title: From John Adams to Robert Montgomery, 31 January 1780
From: Adams, John
To: Montgomery, Robert


     
      Dear sir
      Bourdeaux January 31. 1778 1780
     
     Since my Arrival at this Place, which was the day before Yesterday, I had the Honour Pleasure of receiving a Letter from you, dated Alicante January 8. 1780, informing me that you had desired your Bankers D. Pedro Casamayor & Co, to wait on me at Madrid, and make me a Tender of what Money I might have Occasion for. At the same Time I received a Letter from the House of D. Pedro Casamayor & Co, offering me every Assistance in their Power, particularly as much Money as I should have Occasion for, either on the Account of your House or another, which had done me the favour to write a Similar Letter to the same Banker.
     You will be pleased to accept of my Thanks which are the only return I can make you, for this Instance of your Politeness to me, and your generous Attachment to the Honour of the united states. I had the strongest Inclination to go to Madrid, for the Pleasure of seeing that finenoble City, but it would have delayed my Journey to Paris by 15 or 20 days at least, for which Reason as well as Some others, I did not know how it might be taken by Congress or by the Court of Spain: I therefore concluded it, Safest to pursue my Route to Paris. I have not had Occasion, to make Use of the Credit, you was so kind as to offer me: but am not the less obliged to you, for the offer. I am with great Respect, Sir, your most obedient, and obliged, humble servant
    